DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 	Regarding 101 the Applicant argues that step 2A prong two Applicant discloses the claim is integrated into a practical application as an improvement in the functioning of a computer, or an improvement to other technology or technical fields.  Applicant notes processor outputs a prediction regarding a health risk as claimed is a practical application and further states that claim 1 describes offering a user a physical item based on actions taken in relation to a digital game.  The examiner notes that the later part is not in claim 1 or any of the dependent claims.  MPEP 2106.05(a) discloses that if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.  After thorough review, the examiner notes that the improvement is without necessary detail to be apparent to a person of ordinary skill in the art.  For example in Paragraph [0017] of the published application discloses “[t]he processor comprises executable code configured to amplify temporal variations between the first and second image of the subject and generate a profile of at least one microscopic temporally detected physiological variation of the subject.  The details of the code and how it is an improvement from the technology are not described.  There is no information that explains the code or particulars of how the processor detects microscopic differences in images. Therefore, the claim does not appear to be an improvement in the functioning. It is also noted in MPEP 2106.05(f):
 “[u]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Therefore, the steps being performed by the processor are not integrate a judicial exception into a practical application. 	In step 2B the Applicant argues that the step of using a processor configured to amplify microscopic temporal variations between first and second image is not routine, conventional in the field of predicting health to a subject.  The examiner respectfully disagrees as amplification is part of the processing step.  MPEP 2106.05(d) teaches the well-understood, routine, conventional consideration overlaps with other Step 2B considerations.  The Applicant highlights part of the abstract idea itself as the additional elements that are not routine or conventional.  The examiner respectfully disagrees as noted in the previous office action that this is part of the abstract idea.  For further support see Paragraph [0373] of Davis et al (US Publication 2014/0378810) where Subtle color changes due to local blood pressure modulated by heartbeats can be used to distinguish between, or assess the severity of, some skin conditions.  By using a method where small differences are magnified through spatio-temporal signal processing using a Euler Video magnification technique.  However, in arguendo, amplification of temporal variations between first and second images is not routine or conventional.  As claimed the processor is amplifying the microscopic temporal variations between the first and second images.  The examiner notes MPEP 2161.01 which requires adequate written description for a computer implemented functional claim recitation.  In this case the application generically discloses in Paragraph [0025] processing an input image by Eulerian video magnification which provides 4 selections but does not include sufficient written description to perform the steps.  If the processor step of amplification of the microscopic temporal variations between first and second image is not routine or conventional, then the disclosure does not provide sufficient written description to perform this step.   	For the reason disclosed above the arguments are not persuasive to overcome the previous 101 rejection.
Applicant’s claim amendments are sufficient to overcome the previous art rejection.  However, upon further consideration, a new ground(s) of rejection is made see rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a processor configured to amplify microscopic temporal variations between images and generate a profile of at least on microscopic temporally detected physiological variation corresponding to the subject and comparing the profile to a pre-existing aggregate profile to detect difference or similarities between the profile of the subject and the aggregate profile of the third-party subjects, which is an abstract idea that can be done by an individual comparing images and an aggregate profile of third-party subjects and outputting a prediction regarding a health risk based on the detected differences.  This judicial exception is not integrated into a practical application because the device is not directed to a practical application.  Instead it is directed to comparing images to generate a profile based on the temporal variations in the images and comparing the detected variation to an aggregate profile to detect differences or similarities between the temporal profile and the aggregate profile, based only on physiological condition which includes various physiological conditions such as neurological, cardiac, blood pressure, or behavioral. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor is a generic computing device and the use of a motor and camera is well known in the art as motors inside the lens of cameras are used for auto focusing, other well-known structures for obtaining physiological data as disclosed in  Davis et al (US Publication 2014/0378810) or Fung et al (US Patent 9,440,646) which discloses an automobile with a motor that uses cameras to monitor variations in sweat, heart rate, or pupil dilation to assess the driver and warn or alert the driver.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Based on the arguments provided in the 101 remarks dated 7/6/2022 the step of using a processor configured to amplify microscopic temporal variations between first and second image is not routine, conventional in the field of predicting health to a subject. The specification does not describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention as argued by Applicant.  The disclosure does not describe the steps taken by processor to amplify microscopic temporal variations between first and second images.  It generically recites Eulerian motion magnification, but does not describe how this analysis method has been changed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al (US Publication 2014/0139616) in view of Zheng et al (US Publication 2013/0102854).
Referring to Claim 1, Pinter et al teaches a mobile robotic medical device assistant configured to monitor visible physiological conditions of a subject, comprising: a mobile assembly comprising a motor (e.g. Paragraphs [0021] and [0046] discloses the telepresence robot is configured to move within a medical facility and therefore necessarily has a motor for the robot to move), a camera (e.g. Figure 2, Element 212, Figures 6 and 7, Element 611, and Figure 8, Element 812) and a processor (e.g. Figure 2, Element 230), the camera configured to capture at least a first and second image of the subject, said processor configured to amplify microscopic temporal variations between the first and second image of the subject and generate a profile of at least one microscopic temporally detected physiological variation corresponding to the subject detected based on the amplification of the microscopic temporal variations between the first and second image of the subject (e.g. abstract, Paragraphs [0038], [0047], and [0054] disclose using Eulerian video magnification to detect small changes or movements in the captured video (differences between images)); wherein said processor is configured to process the diagnostic activities to determine whether a potentially harmful conditions exists with the patient (e.g. Paragraph [0041]) and the severity (e.g. Paragraph [0042]) and further configured to output a prediction regarding a health risk to the subject (e.g. Paragraph [0049] discloses if a potentially harmful condition is determined to exist from the one or more diagnostic activities, an alarm may be triggered).  However, Pinter et al does not explicitly disclose wherein said processor is further configured to compare the profile of the subject to a pre- existing aggregate profile of third-party subjects, said aggregate profile corresponding to the at least one microscopic temporally detected physiological variation of the plurality of third-party subjects; wherein said processor is further configured to detect differences or similarities between the profile of the subject and the aggregate profile of the third-party subjects. 	Zheng et al teaches it is known to use a device that imaging patients (e.g. Figure 2, Element 230 and Paragraph [0033]) wherein said processor is further configured to compare the profile of the subject to a pre-existing aggregate profile of third-party subjects, said aggregate profile corresponding to the at least one temporally detected physiological variation of the plurality of third-party subjects; wherein said processor is further configured to detect differences or similarities between the profile of the subject and the aggregate profile of the third-party subjects to output a prediction regarding a health risk of the subject as set forth in abstract and Paragraph [0023] to provide an improved determination of mental state of the patient based on thresholds/baselines based on demographic groups (e.g. age or gender) (e.g. Paragraph [0022]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Pinter et al, with wherein said processor is further configured to compare the profile of the subject to a pre-existing aggregate profile of third-party subjects, said aggregate profile corresponding to the at least one temporally detected physiological variation of the plurality of third-party subjects; wherein said processor is further configured to detect differences or similarities between the profile of the subject and the aggregate profile of the third-party subjects to output a prediction regarding a health risk of the subject as taught by Zheng et al, since such a modification would provide the predictable results of an improved determination of mental state of the patient based on thresholds/baselines based on demographic groups.
Referring to Claim 2, Pinter et al in view of Zheng et al teaches the device of claim 1, wherein the amplification of the microscopic temporal variations between the first and second image of the subject is of both spatial motion and the microscopic temporal variations (e.g. abstract, Paragraphs [0038], [0047], and [0054]).

Referring to Claim 3, Pinter et al in view of Zheng et al teaches the device of claim 1, wherein the health risk is a mental health risk, emotional health risk, or physiological health risk (e.g. abstract, Paragraphs [0022], [0038], [0047], and [0054]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al (US Publication 2014/0139616) in view of Zheng et al (US Publication 2013/0102854), as applied above in claim 1, and further in view of Farritor et al (US Publication 2008/0004634).

Referring to Claim 4, Pinter et al in view of Zheng et al teaches the device of claim 1, wherein the motor is coupled to a power source configured to mobilize the robotic medical device about an area (e.g. Paragraphs [0021] and [0046] discloses the telepresence robot is configured to move within a medical facility and therefore necessarily a power source).  However, Pinter et al does not disclose the robot has wheels. 	Farritor et al teaches that it is known to use a medical robot having a camera (16), a motor to rotate wheels (14) and a power supply for the motor as set forth in Figure 1 and 3 and Paragraph [0108] to provide locomotion (simple substitution of a known means for locomotion with another) to the device to improve reproducibility of picture taking conditions by allowing movement relative to the patient. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Petit, with a medical robot having a camera, a motor to rotate wheels and a power supply for the motor as taught by Farritor et al, since such a modification would provide the predictable results of a simple substitution of one known locomotion for another to provide locomotion for the device to improve reproducibility of picture taking conditions by allowing movement relative to the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792